DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 23 May 2022.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: /’at least one retention mechanism for maintaining” in claims 1, 6, 9, 10, 11, 13-16, 20 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,625,055. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the patent anticipate claims 1-15 of the present invention.  Similarly, claims 15-19 of the patent anticipate claims 16-21 of the present invention.  Claims 1-15 of the present invention include all of the limitations of claims 1-14 of the patent except claim 1 of the present invention states “at least one sensor” while claim 1 of the patent states “a plurality of longitudinally spaced position sensors.”  One of ordinary skill in the art would recognize that “at least one sensor” would be an obvious variant of “a plurality of longitudinally spaced position sensors” and that the patent limitation anticipates the limitation of the present invention.  Claims 16-21 of the present invention include all of the limitations of claims 15-19 of the patent except claim 16 of the present invention states “at least one sensor” and claim 21 states “at least one other sensor arranged at a predetermined position along the guidewire body” while claim 15 of the patent states “a plurality of longitudinally spaced position sensors.”  One of ordinary skill in the art would recognize that “at least one sensor” and “at least one other sensor arranged at a predetermined position along the guidewire body” would be an obvious variant of “a plurality of longitudinally spaced position sensors” and that the patent limitation anticipates the limitation of the present invention.  The independent claims of the present application have been amended to state “a non-ionizing field generated by the tracking system.”  Examiner’s position is one of ordinary skill in the art would recognize a non-ionizing field as one of two choices for a tracking system (ionizing or non-ionizing).  This is an obvious variation of one of a limited type of tracking system.  Claims 22-28 are directed to a system including the trackable guidewire and associated tracking system of independent claim 16 and are anticipated by the claims of the patent for at least the reasons stated above.  Claim 23 discloses the determination of a relative position as being completed by a programmed computing device.  The claims of the patent do not explicitly disclose a “computing device;” however, in light of the specification, it is understood that the determination of a relative position as set forth in the patent is performed by a computing device, in the form of a computer. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description does not provide support for “in the absence of ionizing radiation.”  The written description discloses types of non-ionizing tracking systems but this is insufficient disclosure to provide for precluding the use of “ionizing radiation” in conjunction with non-ionizing radiation.  The written description does not disclose “in the absence of ionizing radiation.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 12, 13, 16, 18, 19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (2008/0300667) in view of McIff et al (2009/0259296).
Regarding claim 1, Hebert et al disclose a method of tracking a position of a medical device (stent) relative to a target site of a patient lumen, the method comprising:
providing a trackable guidewire (12), the guidewire having longitudinally spaced proximal and distal guidewire ends separated by a guidewire body (fig.1, [0023]), at least one sensor (distal coil 14 and proximal coil 16 – fig.1, [0023]), the guidewire including at least one retention mechanism (flexible retention arm 20 – fig.1, [0023]) for maintaining the medical device in a predetermined retention position longitudinally along the guidewire body (arm 20 capable of producing a force on the internal surface of the stent – fig.1, [0024]);
placing the medical device in the retention position (fig.8A, [0035]);
maintaining the medical device in the retention position via the retention mechanism so that the medical device has a known position relative to the at least one sensor (fig.8A, [0036]);
placing the distal guidewire end into the patient lumen (inserted to the surgical site – [0040]);
advancing the distal guidewire end and at least a portion of the guidewire body through at least a portion of the patient lumen (inserted into the surgical site – [0040]);
Hebert et al fail to explicitly disclose at least one sensor configured to provide a sensor signal corresponding to a three-dimensional position in space to an associated tracking system responsive to a non-ionizing field generated by the tracking system; determining, by the associated tracking system, a three-dimensional position of the at least one sensor in a coordinate system of the associated tracking system responsive to the sensor signal produced via interrogation of the sensor by the non-ionizing field; and determining a relative position of the medical device with respect to geometry of the patient lumen based on the three-dimensional position of the at least one sensor and the known position.
However, McIff et al teach in the same medical field of endeavor, at least one sensor configured to provide a sensor signal corresponding to a three-dimensional position in space to an associated tracking system responsive to a non-ionizing field generated by the tracking system (electromagnetic marker coil 302 – abstract, fig.2b, real time data corresponding to positions of the markers as the guidewire is advanced, so the display can provide a real-time representation of the relative positions of the markers in a three-dimensional space – [0053]); determining, by the associated tracking system, a three-dimensional position of the at least one sensor in a coordinate system of the associated tracking system responsive to the sensor signal produced via interrogation of the sensor by the non-ionizing field; and determining a relative position of the medical device with respect to geometry of the patient lumen based on the three-dimensional position of the at least one sensor and the known position ([0033] – navigation system, position of a marker coil in three-dimensional space; [0053] - real time data corresponding to positions of the markers as the guidewire is advance, so that the display can provide a real-time representation of the relative positions of the markers in a three-dimensional space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coil markers of Hebert et al with the electromagnetic coil marker on the guidewire and tracking a three-dimensional position and relative position of the at least one sensor as it would provide improved stent positioning and locating for applications using a well-known and conventional tracking system for a coil marker as set forth in McIff et al ([0012]).
Regarding claim 4, Hebert et al disclose wherein the guidewire includes at least one stop structure in a predetermined stop position longitudinally along the guidewire body (the proximal and distal marker coils functioning as proximal and distal stops for the stent – [0041]).
Regarding claim 5, Murayama discloses wherein placing the medical device in the retention position includes preventing, with the stop structure, longitudinal motion of the medical device with respect to the guidewire body ([0041], fig.8A).
Regarding claim 6, Murayama discloses wherein maintaining the medical device in the retention position via the retention mechanism includes directly engaging the medical device with the retention mechanism (spring force of arm 20 is exerted on the overlying stent – [0025]).
Regarding claim 8, Hebert et al disclose providing an outer sheath having longitudinally spaced proximal and distal sheath ends separated by a sheath body, the sheath body including a sheath lumen in fluid communication with the proximal and distal sheath ends (sheath S – fig.4, [0022]);
placing at least a portion of the guidewire body within the sheath lumen (figs.4-8A); and 
maintaining the outer sheath in a predetermined sheath position longitudinally along the guidewire body (fig.8A, [0036]).
Regarding claim 12, Hebert et al disclose releasing the medical device from the retention position at the target site (fig.8A).
Regarding claim 13, Hebert et al disclose wherein releasing the medical device from the retention position at the target site includes releasing the medical device via manipulation of the retention mechanism (when the apex 22 of retention arm is exposed from the sheath, the proximal portion of the stent is free to expand, thereby releasing the stent from the force of the retention arm 20 – [0026]).
Regarding claim 16, Hebert et al disclose a trackable guidewire apparatus (stent delivery device – [0023]) comprising:
longitudinally spaced proximal and distal guidewire ends separated by a guidewire body (fig.1, [0023]);
a position sensor (distal coil 14 and proximal coil 16 – fig.1, [0023]); and
at least one retention mechanism (flexible arm 20) for maintaining a medical device (stent) in a predetermined retention position longitudinally along the guidewire body (arm 20 capable of producing a force on the internal surface of the stent – fig.1, [0024]); and
at least one stop structure in a predetermined stop position longitudinally along the guidewire body (the proximal and distal marker coils functioning as proximal and distal stops for the stent – [0041]).
Hebert et al fail to explicitly disclose a position sensor configured to provide a sensor signal corresponding to a three-dimensional position of the position sensor in a coordinate system of an associated tracking system in response to a non-ionizing field generated by the tracking system.
However, McIff et al teach in the same medical field of endeavor, a position sensor (abstract, fig.2b – marker coil 302 which is secured to an end portion of a guide member e.g. guidewire 300) configured to provide a sensor signal corresponding to a three-dimensional position of the position sensor in a coordinate system of an associated tracking system ([0053] - real time data corresponding to positions of the markers as the guidewire is advance, so that the display can provide a real-time representation of the relative positions of the markers in a three-dimensional space)  in response to a non-ionizing field generated by the tracking system ([0044] - electromagnetic field EMP type coil marker; [0052] – electromagnetic energy so that the navigation system can provide positional data of the marker in an XYZ coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coil markers of Hebert et al with the electromagnetic coil marker on the guidewire and tracking a three-dimensional position and relative position of the at least one sensor as it would provide improved stent positioning and locating for applications using a well-known and conventional tracking system for a coil marker as set forth in McIff et al ([0012];[0044]).
Regarding claim 18, Hebert et al disclose wherein the stop structure (the proximal and distal marker coils functioning as proximal and distal stops for the stent – [0041]) has a larger maximum lateral stop cross-section than a lateral guidewire (12) cross-section taken of the guidewire body immediately adjacent the stop structure (figure 1).
	Regarding claim 19, Hebert et al disclose wherein the stop structure is integrally formed with the guidewire body (fig.1).
	Regarding claim 21, Hebert et al disclose comprising at least one other sensor arranged at a predetermined position along the guidewire body (distal coil 14 and proximal coil 16 – fig.1, [0023]).
Regarding claims 22 and 23, Hebert et al discloses a system (abstract) comprising:
a trackable guidewire apparatus (12) comprising:
longitudinally spaced proximal and distal guidewire ends separated by a guidewire body (fig.1, [0023]);
a position sensor (distal coil 14 and proximal coil 16 – fig.1, [0023]); and
at least one retention mechanism (flexible arm 20) for maintaining a medical device (stent) in a predetermined retention position longitudinally along the guidewire body (arm 20 capable of producing a force on the internal surface of the stent – fig.1, [0024]); and
Murayama fails to explicitly disclose a position sensor configured to provide a signal in response to a non-ionizing electromagnetic field/stimulus; and a tracking system configured to provide the non-ionizing electromagnetic field/stimulus and to determine a three-dimensional position of the position sensor in a coordinate system of the tracking system responsive to the sensor signal and in the absence of ionizing radiation; and a computing device programmed to determine a relative position of the medical device with respect to geometry of a patient lumen based on the three-dimensional position of the position sensor and to provide an output visualization to a display representing the relative position of the medical device.
However, McIff et al teach in the same medical field of endeavor, a position sensor (abstract, fig.2b – marker coil 302 which is secured to an end portion of a guide member e.g. guidewire 300) configured to provide an electrical sensor signal in response to a non-ionizing electromagnetic field/stimulus ([0053] - real time data corresponding to positions of the markers as the guidewire is advance, so that the display can provide a real-time representation of the relative positions of the markers in a three-dimensional space); and a tracking system configured to provide the non-ionizing electromagnetic field/stimulus and to determine a three-dimensional position of the position sensor in a coordinate system of the tracking system and in the absence of ionizing radiation ([0044] - electromagnetic field EMP type coil marker; [0052] – electromagnetic energy so that the navigation system can provide positional data of the marker in an XYZ coordinate system); and a computing device programmed to determine a relative position of the medical device with respect to geometry of a patient lumen based on the three-dimensional position of the position sensor and to provide an output visualization to a display representing the relative position of the medical device (abstract – monitoring the relative positions of the opening representation and the marker on a display).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker coil of Hebert et al with the marker and tracking a three-dimensional position and relative position of the at least one sensor using an electromagnetic field/stimulus as it would provide improved stent positioning and locating for applications using a commercially available tracking system as set forth in McIff et al ([0012];[0044]).
Regarding claim 24, Hebert et al disclose further comprising at least one stop structure in a predetermined stop position longitudinally along the guidewire body (the proximal and distal marker coils functioning as proximal and distal stops for the stent – [0041]).
Regarding claims 25 and 26, Hebert et al as modified by McIff et al disclose the invention as claimed and discussed above.  McIff et al further disclose wherein the sensor signal is an induced current ([0038];[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker coils of Hebert et al with the sensor signal in an induced current of McIff et al as it would provide a sensor signal to the tracking device to provide information regarding position of the guidewire.
Regarding claims 27 and 28, Hebert et al as modified by McIff et al disclose the invention as claimed and discussed above.  McIff et al further disclose wherein determining, by the associated system, a three-dimensional position of the at least one sensor in a coordinate system of the associated tracking system responsive to the sensor signal produced via interrogation of the sensor by the non-ionizing field is accomplished in the absence of ionizing radiation ([0044] - electromagnetic field EMP type coil marker; [0052] – electromagnetic energy so that the navigation system can provide positional data of the marker in an XYZ coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marker coil of Hebert et al with a sensor signal in the absence of ionizing radiation of McIff et al as it would provide tracking of the guidewire apparatus using a well-known and conventional type of tracking system utilizing marker coils as set forth in McIff et al.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (2008/0300667) in view of McIff et al (2009/0259296) as applied to claim 1 above, and further in view of Markowitz et al (8,208,991).
Regarding claims 2 and 3, Hebert et al as modified by McIff et al disclose the invention as claimed and discussed above, but fail to explicitly disclose mapping a three-dimensional position of the at least one sensor in the coordinate system of the associated tracking system; producing a three-dimensional contour of the guidewire in space responsive to the mapped three-dimensional position of the at least one sensor; and correlating the three-dimensional contour of the guidewire with a three-dimensional map of the patient lumen; adjusting a position of at least a portion of the guidewire within the patient lumen responsive to the correlation; and placing the medical device into the predetermined spatial relationship with the target site of the patient lumen.
However, Markowitz et al teach in the same medical field of endeavor, mapping a three-dimensional position of the at least one sensor in the coordinate system of the associated tracking system; producing a three-dimensional contour of the guidewire in space responsive to the mapped three-dimensional position of the at least one sensor (fig.8 – display of related mapping information; col.20, ll.42-47 – as the catheter is moved through the heart, the position sensing unit system can determine or calculate positions and these positions are displayed, as illustrated in fig.8; col.27, ll.25-26 - in addition to tracking multiple locations on a lead or instrument, a guidewire can also be tracked); and correlating the three-dimensional contour of the guidewire with a three-dimensional map of the patient lumen (col.28, ll.20-38 – the exposed length of the guide wire would measure at the plurality of locations which it occupies); adjusting a position of at least a portion of the guidewire within the patient lumen responsive to the correlation; and placing the medical device into the predetermined spatial relationship with the target site of the patient lumen (col.29, l.64-col.30, l.4 – once the length of the guide wire is projected and displayed, the position can be updated continuously and a decision of whether the guidewire will be further advanced is made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coordinate system and tracking system of Hebert et al as modified by McIff et al with mapping, contouring and correlating to assisting in positioning the guidewire within the lumen of Markowitz et al as it would provide anatomical position determination and illustration of mapping as set forth in Markowitz et al.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (2008/0300667) in view of McIff et al (2009/0259296) as applied to claim 1 and 16 above, and further in view of Schneider et al (2013/0131503).
Regarding claims 7 and 17, Hebert et al as modified by McIff et al disclose the invention as claimed and discussed above, but fail to explicitly disclose an annular connector on the guidewire body adjacent to the proximal guidewire end, the annular connector being connected to the position sensor, the annular connector for communicating signals between the position sensor and the associated tracking system.
However, Schneider et al teach in the same medical field of endeavor, an annular connector on the guidewire body adjacent to the proximal guidewire end, the annular connector being connected to the position sensor (fig.3, [0033] – the electrical wires of the electromagnetic sensor can be passed through the braided wire tube, at the far end from the sensor, a small connector can be included and is designed to easily decouple from the GTS connector 70), the annular connector for communicating signals between the position sensor and the associated tracking system ([0034] – the GTS can provide visual information regarding the relative position and orientation of the guidewire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission of signals for the associated tracking system of Hebert et al as modified by McIff et al with the annular connector of Schneider et al as it would provide a wired connection for transmission of position data for guidewire placement as set forth in Schneider et al ([0033];[0034]).
Allowable Subject Matter
Claims 9-11, 14, 15 and 20 would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes a new grounds of rejection has been set forth in view of the amendments dated 23 May 2022.  Examiner’s position is newly sited Hebert et al disclose the guidewire assembly as claimed and additionally discloses the sensor as a marker coil.  McIff et al additionally discloses a marker coil and further discloses the marker coil as a known or commercially available EMF (electromagnetic field) type coil marker ([0044]).  Examiner notes an electromagnetic field tracking system is non-ionizing.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the marker coils of Hebert et al with the marker coil utilizing an electromagnetic field as it would provide improved stent positioning and locating for applications using a well-known and conventional tracking system for a coil marker as set forth in McIff et al ([0012]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793